Citation Nr: 0838929	
Decision Date: 11/12/08    Archive Date: 11/20/08

DOCKET NO.  06-15 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for a back condition.

2.  Entitlement to service connection for Raynaud's Syndrome.

3.  Entitlement to service connection for depression, to 
include as secondary to the veteran's service-connected 
disabilities.  

4.  Entitlement to an initial rating in excess of 40 percent 
for chronic sinusitis.

5. Entitlement to an initial rating in excess of 10 percent 
for left-sided, deep vein thrombosis of the jugular and 
subclavian veins.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 2002 to October 
2003.
        
The veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from December 2004 and September 
2006 rating decisions of the Department of Veterans Affairs' 
(VA) Regional Office (RO) in Buffalo, New York, that denied 
the benefits sought on appeal.  
			
An April 2008 rating decision denied service connection for 
depression.  In June  2008, the veteran filed a notice of 
disagreement with that decision.  A statement of the case 
must be issued on this claim.  Manlincon v. West, 12 Vet. 
App. 238 (1998). 

The Board notes that since the RO's April 2008 adjudication 
of the issue of entitlement to total disability based on 
individual unemployability, a June 2008 report of Prakash J. 
Joshi, M.D. has been submitted which warrants reconsideration 
of this issue.  The issue is referred to the RO for 
appropriate action.  In addition, in a November 2007 VA Form 
21-4138 the veteran raises the issue of entitlement to 
nonservice-connected pension.  This issue is also referred to 
the RO for appropriate action.  Finally, in March 2006 the 
veteran raised the issue of entitlement to special monthly 
compensation based on the need for aid and attendance.  This 
issue is also referred to the RO for appropriate action.   

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of entitlement to service connection for Raynaud's 
Syndrome and depression, and the increased rating claims, are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The veteran's back condition preexisted service and was 
aggravated by service.


CONCLUSION OF LAW

The criteria for service connection for a back condition have 
been met.  
38 U.S.C.A. §§ 1131, 1132, 1154, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§3.102, 3.159, 3.303, 3.304, 3.306 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005).  This law eliminated the concept of a well-grounded 
claim, redefined the obligations of VA with respect to the 
duty to assist, and imposed on VA certain notification 
requirements.  Without deciding whether the notice and 
development requirements of VCAA have been satisfied in the 
present case, it is the Board's conclusion that the new law 
does not preclude the Board from adjudicating the veteran's 
claim for service connection for a back condition.  This is 
so because the Board is taking action favorable to the 
veteran by granting service connection; a decision at this 
point poses no risk of prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 
57 Fed. Reg. 49,747 (1992).

To establish service connection, the record must contain (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances, lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  In other 
words, entitlement to service connection for a particular 
disability requires evidence of the existence of a current 
disability and evidence that the disability resulted from a 
disease or injury incurred in or aggravated during service.  
	
The first element of service connection has been satisfied 
because veteran currently has a lumbar strain and 
degenerative changes with associated radiculopathy, as 
documented in an October 2004 VA examination.  

In considering the second element of service connection, that 
of in-service incurrence or aggravation, the evidence in this 
case requires the Board to preliminarily discuss whether a 
back condition existed prior to the veteran's service.  Every 
veteran shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance and enrollment. 38 U.S.C.A. § 1111.  
The term "noted" denotes only such conditions that are 
recorded in examination reports.  The existence of conditions 
prior to service reported by the veteran as medical history 
does not constitute a notation of such conditions, but it 
will be considered together with all of the other evidence in 
question as to the commencement of the disease or disability.  
38 C.F.R. § 3.304(b)(1).  Determinations of whether a 
condition existed pre-service should be based on a thorough 
analysis of the evidentiary showing and careful correlation 
of all medical facts, with due regard to manifestations, 
clinical course and character of the particular injury or 
disease or residuals thereof.  Id.  

An injury or disease that has been determined to be 
preexisting will then be presumed to have been aggravated by 
service where there is an increase in the severity of the 
disability during service.  The burden to show no aggravation 
of a pre-existing disease or disorder during service lies 
with the government. Cotant v. Principi, 17 Vet. App. 117, 
131 (2003).  VA must show by clear and unmistakable evidence 
that the pre-existing disease or disorder was not aggravated 
during service and the claimant is not required to show that 
the disease or injury increased in severity during service.   
See VAOPGCPREC. 3- 03 (July 16, 2003) (69 Fed. Reg. 29178 
(2004). 

However, the presumption of aggravation is rebutted where 
there is a specific finding that the increase is due to the 
natural progress of the disease.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306.  In deciding an aggravation claim, after 
having determined the presence of a preexisting disability, 
the Board must determine whether there has been any 
measurable worsening of the disability during service and 
whether this worsening constitutes an increase in disability.  
Browder v. Brown, 5 Vet. App. 268, 271 (1993); Hensley v. 
Brown, 5 Vet. App. 155, 163 (1993).  Temporary or 
intermittent flare-ups of the preexisting condition during 
service are not sufficient to be considered aggravation 
unless the underlying condition, as contrasted to symptoms, 
has worsened.  Crowe v. Brown, 7 Vet. App. 238, 247-48 
(1994); Hunt v. Derwinski, 1 Vet. App. 292, 296-97 (1991).  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b).

Here, while the examining physician at the veteran's entry 
into active duty failed to note any back problems, service 
medical records show that shortly thereafter, the veteran 
began to complain of a back condition.  An April 2003 record, 
for example, noted that in December 2002 the veteran suffered 
a lumbar strain and consulted a spine surgeon, and that she 
was subsequently treated by a chiropractor in February and 
March 2003.  In a June 2003 report, it was noted the veteran 
had missed work several months prior due to a "'severe 
lumbosacral sprain due to disc protrusion.'"  In a July 2003 
Medical Review Board Report it was found that the veteran was 
medically not qualified for service.  The veteran was 
"considered not fit for duty due to a pre-existing and 
previously undisclosed medial condition," and the 
preexisting condition was the veteran's low back pain.  
Moreover, in a private medical record dated from June 2008, 
Joseph Mancini, M.D., stated he had treated the veteran in 
July 2000, prior to her active duty, for a mild lumbar 
strain.  As noted, determinations of whether a condition 
existed pre-service are to be based on a thorough analysis of 
the evidentiary showing and careful correlation of all 
medical facts, with due regard to manifestations, clinical 
course and character of the particular injury or disease or 
residuals thereof.  Accordingly, based on the above, which 
includes a showing of treatment prior to service entry, the 
Board finds the back condition preexisted service.

As described above, an injury or disease that has been 
determined to be preexisting will then be presumed to have 
been aggravated by service where there is an increase in the 
severity of the disability during service.  Here, the Board 
finds the veteran's back condition increased in severity in 
service, and was aggravated by service.  The evidence from 
Dr. Mancini indicates that prior to service in July 2000, the 
veteran had been diagnosed with a "mild strain, L4, L5, and 
S1," according to MRI results.  (emphasis added).  The June 
2003 service medical record noted above, for example, 
indicates the veteran was suffering from a "severe 
lumbosacral sprain due to disc protrusion" while on active 
duty.  (emphasis added).  This supports an increase in the 
severity of the veteran's back condition during service.  
Moreover, the October 2004 VA examiner found the veteran 
currently suffers from radiculopathy as related to her back 
condition, and there is no evidence that any neurological 
symptomatology existed prior to service.  Additionally, in a 
July 2008 report, Dr. Mancini opined, "[i]t is my belief 
that these residual functionary disabilities are not a normal 
progression from the injury incurred in 2000 [the preexisting 
injury]; but a direct effect from the trauma she incurred on 
December or 2002 [the injury on active duty]."  

There is no evidence to the contrary of this in the claims 
file, much less, any such evidence that could be considered 
clear and unmistakable.  While the veteran underwent a VA 
examination in October 2004, the examiner failed to provide 
any opinion, positive or negative, on the aggravation of the 
veteran's preexisting back condition.  As such, the 
presumption of aggravation cannot be overcome in this case.  
Accordingly, the Board finds the veteran's back condition 
preexisted and was aggravated by service, and that service 
connection is warranted.


ORDER

Service connection for a back condition is granted.


REMAND

An award letter dated from April 2008 shows that the veteran 
has been receiving disability benefits from the Social 
Security Administration (SSA) since September 2007.  Aside 
from the award letter, there are no SSA documents currently 
in the veteran's claims file.  At the veteran's June 2008 
hearing the veteran stated she has not yet been able to 
obtain a copy of the SSA decision.  This decision, along with 
all records considered by the agency in deciding the 
veteran's claim for disability benefits, must be obtained 
before adjudication can take place.  See Martin v. Brown, 4 
Vet. App. 136 (1993) (not only must the final Social Security 
Administration decision be obtained, but all records upon 
which that decision was based must be obtained as well); 
38 C.F.R. § 3.159(c)(2) (2007).

In addition, at the June 2008 hearing the veteran testified 
she has received treatment from Lawrence Chessin, M.D., for 
her conditions on appeal.  In addition, recently in June 2006 
the veteran submitted VA Form 21-4142 authorizing the RO to 
obtain treatment records from Dr. Chessin.  The RO should 
request any updated medical records from Dr. Chessin that 
have not already been associated with the claims folder.  
	
In an April 2008 rating decision the veteran was denied 
service connection for depression.  At the June 2008 hearing 
the veteran submitted a written notice of disagreement with 
that decision.  Where an SOC has not been provided following 
the timely filing of a notice of disagreement, a remand, not 
a referral to the RO, is required by the Board.  Manlincon v. 
West, 12 Vet. App. 238 (1999).
	
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.)

1.  Obtain the Social Security 
Administration (SSA) records pertinent to 
the veteran's claim for Social Security 
disability benefits including a copy of 
any decision and copies of the medical 
records relied upon concerning that 
claim.  (The veteran has been receiving 
disability benefits since September 2007)
	
2.	Contact the veteran and request that 
she provide any 
authorization forms necessary to allow 
the RO to any obtain updated private 
treatment records of Lawrence Chessin, 
M.D.  Thereafter, the RO should attempt 
to obtain those records.  Do not 
associate duplicate records with the 
file.
	
3.  The RO should issue an SOC with 
respect to the issue of entitlement to 
service connection for depression, to 
include as secondary to any of her 
service-connected disabilities.  The 
appellant should be advised of the time 
period in which a substantive appeal must 
be filed in order to obtain appellate 
review of those issues.  The claims file 
should be returned to the Board for 
further appellate consideration only if 
the appellant files a timely substantive 
appeal.

After all of the above actions have been completed and the 
veteran has been given adequate time to respond, readjudicate 
her claims.  If the claims remain denied, issue to the 
veteran a supplemental statement of the case, and afford the 
appropriate period of time within which to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


